Citation Nr: 0116773	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-31 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to February 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  However, in a November 2000 Supplemental Statement of 
the Case, the RO determined that the claim was reopened, but 
denied the claim.   

The question of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for intestine problem with bowel leakage is the 
subject of the REMAND portion of this decision.  .  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The RO, in an October 1987 decision, denied service 
connection for prostatitis.  The veteran filed a notice of 
disagreement with this decision; but did not complete his 
appeal by filing a timely substantive appeal.  

2.  The additional evidence submitted since the October 1987 
decision, is new, relevant, and directly relates to the claim 
of service connection for prostatitis.

3.  Prostatitis has been attributed to service.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision denying service 
connection for prostatitis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for prostatitis is new and material, and 
the claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  Prostatitis was incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1987, the RO denied service connection for 
prostatitis.  The veteran filed a notice of disagreement and 
the RO issued a statement of the case in April 1988.  
However, the veteran did not file a timely substantive 
appeal.  Thus, this decision was final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  In 
August 1996, the veteran petitioned to reopen his claim.  The 
RO, in its February 1997 rating decision, determined that new 
and material evidence had not been submitted.  Subsequently, 
in a November 2000 Supplemental Statement of the Case, the RO 
determined that new and material evidence had been submitted 
and reopened the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the Board finds 
that the evidence submitted since the October 1987 decision, 
which includes private and VA medical records showing 
diagnoses of prostatitis and relating such to the veteran's 
service, is both new and material, and serves to reopen the 
claim.  38 C.F.R. § 3.156(a).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

Service medical records reflect that the veteran suffered 
multiple shrapnel wounds to both legs, the back, left arm, 
and left chest.  These were described as penetrating and 
minor with no artery or nerve involvement.  Service records 
also revealed diagnoses and treatment for chronic nonspecific 
prostatitis, urethritis, and severe balanitis.

Private medical records from April 1987 showed that the 
veteran was seen complaining of difficulty urinating with 
right lower abdomen pain for 2 years.  Prostate evaluations 
were order, but no assessment was provided.  Private medical 
records from June 1991 to October 1996 indicate that the 
veteran had hyperplasia of the prostate in 1991, but 
transrectal ultrasound and biopsy was negative.   He 
continued to experience irritation and occasion difficulty 
voiding.  His repeat prostate ultrasounds and biopsies were 
negative.  The impression included chronic irritative voiding 
symptoms.  

In an April 1997 private medical record, the veteran's 
physician, M.B. Tedder, M.D., noted that the veteran was 
wounded with shrapnel to the legs and buttocks in April 1951, 
that the veteran reported that he had had difficulty 
urinating since service, and that he complained of dysuria 
and frequent pain.  The assessment was prostatitis.  In a May 
1997 letter, Dr. Tedder questioned whether there was either 
penetrating shrapnel or an actual injury causing nerve or 
muscular damage in the peri-rectal/anal area during service.  
Dr. Tedder further stated that given that the veteran had no 
problems at service entrance and with this history and the 
subsequent progression of symptoms, a relationship was 
indicated.

A September 1997 private EMG study of the pudendal nerve 
revealed no consistent pudendal terminal motor responses.  
Private medical records from January and February 1999 show 
diagnoses of prostatism.  A May 1999 private x-ray of the 
abdomen revealed radiopaque foreign object superimposed on 
the right side of the L4 vertebral body.  It was noted that 
this was present on the previous examination and was more 
near the midline.  

At the time of a May 1998 private hospitalization, the 
veteran complained of urological difficulties beginning 
during service after an injury.  After consultation, a 
specialist in urology, B.L. Farris, M.D., assessed history of 
urinary incontinence beginning in 1953 following wartime 
injury, benign prostatic hypertrophy, history of elevated 
PSA, urinary retention, and abdominal pain.  Private medical 
records from Dr. Farris show continued complaints and 
treatment for chronic recurrent prostatitis and urinary 
retention and incontinence.  In an August 1999 statement, Dr. 
Farris stated that the veteran had a documented wartime 
injury involving his pudendal nerve and that his current 
difficulties included urinary retention could not be treated 
due to the pudendal nerve injury. 
  
VA medical records from April 1997 to January 2000 show 
complaints of urinary difficulties.  A February 1999 notation 
indicated that the veteran had shrapnel around the colon and 
prostate with severed nerves.  It was noted that the veteran 
had urinary voiding problem and received private medical 
treatment.  The diagnoses included chronic prostatitis and 
benign prostatic hypertrophy.  A November 1999 VA urinary 
consultation noted the veteran's complaints of urinary 
difficulties since 1951, x-rays showing metallic fragments, 
and nerve study showing bilateral pudendal nerve injury.  
Urinary incontinence due to back injury was noted.  The 
impression was neurogenic bladder with incontinence. 

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

In view of the above, the Board is of the opinion that the 
veteran's urinary difficulty diagnosed as prostatitis is 
related to service.  The record establishes that the veteran 
suffered multiple penetrating shrapnel wounds to the back and 
legs in service and that the veteran was treated for chronic 
prostatitis in service.  Post-service, he has repeatedly 
complained to VA and private health care providers of urinary 
difficulties which began during service and which have 
progressed in recent years.  X-ray evaluations of the abdomen 
revealed retained foreign objects, and an EMG study revealed 
pudendal nerve injury.  According to recent assessments, the 
urinary difficulty, prostatitis, has been related to the 
pudendal nerve injury as a result of service.  As the Court 
pointed out in Gilbert, supra, entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  While the VA physician who examined the veteran in 
November 1999 indicated that the veteran had a neurogenic 
bladder with incontinence, two private physicians, both 
specializing in urology and who have treated the veteran's 
urinary difficulties for several years, have attributed his 
voiding difficulties to service.  The Board finds that the 
opinions of the veteran's treating private physicians to be 
persuasive in this case.  Thus, in view of this evidence, and 
with application of the benefit of the doubt rule, the Board 
finds that the prostatitis resulted from service. 


ORDER


Service connection for prostatitis is granted.


REMAND

The Board observes that in a September 1997 rating decision, 
the RO determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for intestine problem with bowel leakage.  
Subsequently, in November 1997, the veteran submitted medical 
records directly addressing his fecal incontinence.  The 
Board notes that his documentation was apparently accepted as 
a notice of disagreement to the denial of hearing loss.  
Further, the veteran again addressed his fecal incontinence 
in a January 1998 letter.  The Board finds that either of 
these submissions should have been accepted as a notice of 
disagreement to the September 1997 rating decision denying 
service connection for intestine problem with bowel leakage.   
The Board observes that the RO again determined that new and 
material evidence for his claim for service connection for 
intestinal problems with bowel leakage in March 2000.   
However, as a previous notice of disagreement was already of 
record and it does not appear from the record that the RO has 
issued a statement of the case on this issue at that time, 
this issue was still pending at the time of the March 2000 
rating decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Finally, there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to whether new and material evidence has 
been submitted in support of a claim for 
service connection for intestinal 
problems with bowel leakage, undertaking 
such development as is necessary in order 
to adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal within the applicable time period 
to complete an appeal of this issue to 
the Board.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


